DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims correspondence
Application: 16745997
1
11
Patent 9729820
1
6


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9729820 in view of Nam et al. (US patent publication: 20140071044, “Nam”) and Terry et al.(U.S. Patent Application Publication No. 2009/0327893, “Terry").


Instance application 16745997
Claim 1 method
Claim 11 Device 
Patent 9729820
Claim 1 method
Claim 6 (device)
   A computer-implemented method of superimposing video carried out by a processor, the method comprising the steps of:
A computer-implemented method of superimposing video carried out by a processor, the method comprising the steps of:
receiving a first live video from a first user device, the first live video including video 
 receiving a second video from a second user device, the second  video including video of a second user 


receiving a second live video from a second user device;  the second live video is captured by a front facing camera of the second user device, and



identifying a first human element in the first live video and a second human element in the second live video;
combining the first human element of the first user and a portion or all of the second video in real-time to create a superimposed video including a frame perimeter within which the superimposed video includes the first human element of the first user captured by the rear facing camera of the first user device from the first live video and a second human element of the second user of the 



and displaying the superimposed video to at least one of the first user device and the second user device;
and transmitting the superimposed video to at least one of the first user device and the second user device;
wherein the location of the extracted first human element captured by the rear facing camera of the first user device and displayed on the second user device within the superimposed video is directly controlled by the position of the first human element relative to the location of the rear facing camera of the first user device.

further wherein the first user views the superimposed video on the front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device and the first user moves the first human 

superimposed video.





Claim 1 of Patent 9729820 doesn’t expressly teach, wherein the location of the extracted first human element captured by the rear facing camera of the first user device and displayed on the second user device within the superimposed video is directly controlled by the position of the first human element relative to the location of the rear facing camera of the first user device. further wherein the first user views the superimposed video on the front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device and the first user moves the first human element into a chosen position relative to the second human element in the superimposed video.
Nam teaches, wherein the location of the extracted first human element is directly controlled by the position of the first human element relative to the first user device. (Fig. 2 and [0082-0085] shows the location of a virtual image of a finger is changed based on the distance of real finger from a camera. [0100] discloses changing depth of the virtual object (in z direction) based on distance of real finger from a user device.)
Nam and Claim 1 of Patent 9729820 are analogous as they are from the same field of endeavor related to generating virtual image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 9729820 to have included the location of the extracted first human element captured by the rear facing camera of the first user device and displayed on the second user device within the superimposed video which is directly controlled by the position of the first human element relative to the location of the rear facing camera of the first user device similar to the location of the extracted first human element that is directly controlled by the position of the first human element relative to the first user device as taught by Nam.
The motivation to include Nam to create virtual image realistic in size and position to provide user controllability and based on the size and position of the human finger in the virtual image an user can co-relate the location of real finger in real environment.
Claim 1 of Patent 9729820 and Nam teaches further wherein the first user views the superimposed video on the front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device (as above) but doesn’t expressly teach, the first user moves the first human element into a chosen position relative to the second human element in the superimposed video.
However Terry teaches, a first user moves q first human element into a chosen position relative to a second human element in the superimposed video. (Terry Fig. 11 discloses in response to real-time movement by the first human element relative to the 
Claim 1 of Patent 9729820 and Nam and Terry are analogous as they are from the field of image processing,
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Claim 1 of Patent 9729820 and Nam to have included the first user moves the first human element into a chosen position relative to the second human element in the superimposed video as taught by Terry.
This modification would have improved the system’s flexibility by allowing the depiction of persons shaking hands, hugging or the like as suggested by Terry (see paragraph 0139).



Claims correspondence
Application: 16745997
1,8

11, 18

Patent 10089793
1

11



Claims 1, 8 and 11, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10089793 in view of Terry et al.(U.S. Patent Application Publication No. 2009/0327893, “Terry").



Instance application 16745997
Claim 1 method
Claim 11 Device 
Claim 8 device
Patent 10089793
Claim 1 method
Claim 6 (device)

   A computer-implemented method of superimposing video carried out by a processor, the method comprising the steps of:
A computer-implemented method of superimposing video carried out by a processor, the method comprising the steps of:
receiving a first live video from a first user device, the first live video including video of a first human element of a first user captured by a rear facing camera of the first user device, wherein the first user is simultaneously viewing a front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device; receiving a second video from a second user device, the second video including video of a second user;
receiving a first live video from a first user device; wherein the first live video is captured by a rear facing camera of the first user device,

receiving a second live video from a second user device;  


identifying and extracting, on a continuous basis, a first human 
element from the first live video using a detection algorithm;
combining the first human element of the first user and a portion or all of the second video to create a superimposed video including the first human element of the first user captured by the rear facing camera of the first user device from the first live video and a second human element of the second user from the second video; and
combining the 
first human element and a portion or all of the second live video in real-time 
to create a superimposed video including a frame perimeter within which the 
superimposed video includes the first human element and a second human element 
from the second live video, wherein, within the superimposed video, the first 
human element and the second human element may concurrently occupy any location within the frame perimeter


and displaying the superimposed video to at least one of the first user device and the second user device;
and transmitting the superimposed video to at least one of the first user device and the second user device;

inserting an augmented reality element within the 

element extracted from the first live video, the second human element from the 
second live video, and the augmented reality object;

in response to movement of the first human element 
relative to the first user device, the first human element obscures at least a 
portion of the second human element in the transmitted superimposed video;  
further wherein the location of the extracted human element within the 
superimposed video is directly controlled in real-time by the position of the 
first human element relative to the first user device and, concurrently, the 
location of the second human element within the superimposed video is directly 
controlled in real-time by the position of the second human element relative to 






		
Claim 1 of Patent 10089793 doesn’t expressly teach, the first user moves the first human element into a chosen position relative to the second human element in the superimposed video.
However Terry teaches, a first user moves q first human element into a chosen position relative to a second human element in the superimposed video. (Terry Fig. 11 discloses in response to real-time movement by the first human element relative to the first user device, contact is simulated between the first human element and the second human element in the superimposed video.)
Claim 1 of Patent 10089793 and Terry are analogous as they are from the field of image processing,
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Claim 1 of Patent 10089793 to have included the first user moves the first human element into a chosen position relative to the second human element in the superimposed video as taught by Terry.



Application: 16745997
1, 11
2, 12
8, 18
9, 19
Patent 10636215
1, 11
2. 12
3, 13
4, 14


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10636215.

Instance application 16745997
Claim 1 method
Claim 11 Device 
Patent 10636215
Claim 1 method
Claim 11 (device)
   A computer-implemented method of superimposing video carried out by a processor, the method comprising the steps of:
A computer-implemented method of superimposing video carried out by a processor, the method comprising the steps of:
receiving a first live video from a first user device, the first live video including video of a first human element of a first user 

from a first user device, the first live video including video of a first human 

device, wherein the first user is simultaneously viewing a front facing display 
of the first user device while the video of the first human element of the 
first user is being captured by the rear facing camera of the first user 
device;  receiving a second live video from a second user device, the second 
live video including video of a second user captured by a front facing camera 
of the second user device;

identifying and extracting the first human 
element from the first live video using a detection algorithm;
combining the first human element of the first user and a portion or all of the second video to create a superimposed video including the first human element of the first user captured by the rear facing 

second live video to create a superimposed video including the first 
device from the first live video and a second human element of the second user captured by the front facing camera of the second user device from the second live video;


and displaying the superimposed video to at least one of the first user device and the second user device;
and transmitting the superimposed video to at least one of the first user device and the second user device;


wherein the location of the extracted first human element captured by the rear facing camera of the first user device and displayed on the second user device within the superimposed video is directly controlled by the position of the first human element relative to the location of the rear facing camera of the first user device.
wherein the location of the 
extracted first human element captured by the rear facing camera of the first 
user device and displayed on the second user device within the superimposed 
video is directly controlled by the position of the first human element 
relative to the location of the rear facing camera of the first user device 
and, further wherein the first user views the superimposed video on the front 

element of the first user is being captured by the rear facing camera of the 
first user device and the first user moves the first human element into a 
chosen position relative to the second human element in the superimposed video.


element of the first user is being captured by the rear facing camera of the 
first user device and the first user moves the first human element into a 
chosen position relative to the second human element in the superimposed video. 



Claims 1 and 11 of instant application is broader than the limitation of claims 1 and 11 of Patent 10636215. Therefore claims 1 and 11 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 11  of U.S. Patent No. 10636215.
Claims 2, 8-9, 12, and 18-19 of instant application is broader than the limitation of claims 2-4 and 12-14 of Patent 10636215. Therefore claims 2, 8-9, 12, and 18-19 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 12-14   of U.S. Patent No. 10636215.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-12, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al. (U.S. Patent Application Publication No. 2016/0210998) in view of  Liu et al. ( US patent: 9269009, “Liu”) and Nam et al. (US patent publication: 20140071044, “Nam”) and Terry et al.(U.S. Patent Application Publication No. 2009/0327893, “Terry").


Regarding claim 11, Leske teaches, a computer-implemented system (Fig.1 and [0030]) for superimposing video, comprising:
a first user device featuring a camera, processor, memory, and networking interface ;(Fig. 1  [0029]The computing devices 104 also include video cameras 124a and 124b (collectively "video cameras 124". “[0031..The computing device 104 can include a communication device 200, a processor 204, and a memory 208.).
a second user device featuring a camera, processor, memory, and networking interface; (Fig. 1  [0029]The computing devices 104 also include video cameras 124a and 124b (collectively "video cameras 124". ([0031 “The computing device 104 can include a communication device 200, a processor 204, and a memory 208.).
wherein one of the first user device’s processor, and the second user device’s processor:
Fig. 8 step 804 and [0055]) the second video is captured by a front facing camera of the second user device. (Leske, [0029] and Fig. 1's video camera of the second device is a front facing camera to capture the image of a person. “The video cameras 124 can each be configured to capture image and video data with respect to its respective computing device 104.”)
identifies and extracts, a first human element from the first live video using a detection algorithm; (Fig.8 step 808...At 808, the server computing device 150 can extract the first image portion of the first video stream in order to generate a first overlay stream”). 
combines the first human element with a portion or all of the second video to create a superimposed video including the first human element of the first user  from the first live video and a second human element of the second user captured by the front facing camera of the second user device  from the second video, ([0058] and Fig. 8 step 824, “[0058]The server computing device 150 can generate a composite video stream (such as composite video stream 610) from the first overlay stream, the second overlay stream and the background video stream at 824.”)
While Leske teaches capturing the first live video by a camera of the first user device but doesn’t expressly teach that the live video is captured by a rear facing camera. wherein the first user is simultaneously viewing a front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device,
However Liu teaches, the  first live video is captured by a rear facing camera and wherein the first user is simultaneously viewing a front facing display of the first user device while the video of an object  is being captured by the rear facing camera of the first user device, (Column 4 20-26 discloses the user views image of himself using a front camera and  views an image using the front facing camera at the same time. ……..See “Accordingly, in at least some embodiments, a user can capture image information of an object with a rear-facing camera for recognition while capturing image information of an environment or user using front-facing camera 104.”   Column 11 Lines 40-45 indicates the images are video.)
Leske and Liu are analogous as they are from the video processing of images and related to augmented reality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leske to have included the video is captured by a rear facing camera. wherein the first user is simultaneously viewing a front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device similar to the first user simultaneously viewing a front facing display of the first user device while the video of an object is being captured by the rear facing camera of the first user device as taught by Liu.
The motivation of including Liu is that it can capture image from the back of the camera when an object moves back to rear end of the user device and the user doesn’t 
Leske as modified by Liu teaches, displays the superimposed video to at least one of the first user device and the second user device; (Leske Fig. 8 step 828, and [0058] of the second user taken from the front facing camera of the second device. [0048] also displays the composite video on each user device. Leske transmits the combined video from first device and second device to the first device; Fig. 8 step 828, and “At 828, the server computing device 150 can output the composite video stream, e.g., to the first and/or second user computing devices 104.”  “[0048] The server computing device 150 can output the composite video stream 610 to one or more user computing devices 104.  The user computing device(s) 104 can display the composite video stream 610, e.g., on an associated display 116, and an associated user 108 can interact with the user computing device 104 and the video chat application 400, 500, 600.”    Leske is combined with Liu to include the first live video being captured by a rear facing camera.  So the combined image will have the first human element of the first user taken from the rear facing camera of the first device integrated from Liu. )
 Leske as modified by Liu teaches, the location of the extracted first human element captured by the rear facing camera of the first user device and displayed on the second user device within the superimposed video; (Leske Fig. 8 step 828, and [0058] of the second user taken from the front facing camera of the second device. [0048] also displays the composite video on each user device. Leske transmits the combined video from first device and second device to the first device;) but doesn’t expressly teach 
Nam teaches, wherein the location of the extracted first human element is directly controlled by the position of the first human element relative to the first user device. (Fig. 2 and [0082-0085] shows the location of a virtual image of a finger is changed based on the distance of real finger from a camera. [0100] discloses changing depth of the virtual object (in z direction) based on distance of real finger from a user device.)
Nam and Leske as modified by Liu are analogous as they are from the same field of endeavor related to generating virtual image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leske as modified by  Liu   to have included the location of the extracted first human element captured by the rear facing camera of the first user device and displayed on the second user device within the superimposed video (which is taught by the combination of Leske as modified by Liu) which is directly controlled by the position of the first human element relative to the location of the rear facing camera of the first user device similar to the location of the extracted first human element that is directly controlled by the position of the first human element relative to the first user device as taught by Nam.
The motivation to include Nam to create virtual image realistic in size and position to provide user controllability and based on the size and position of the human finger in the virtual image an user can co-relate the location of real finger in real environment.
Leske as modified by Liu and Nam teaches, further wherein the first user views the superimposed video on the front facing display of the first user device while the video of the first human element of the first user is being captured by the rear facing camera of the first user device ( Leske Fig. 8 step 828, and [0058] of the second user taken from the front facing camera of the second device. [0048] also displays the composite video on each user device. Leske transmits the combined video from first device and second device to the first device; Fig. 8 step 828, and “At 828, the server computing device 150 can output the composite video stream, e.g., to the first and/or second user computing devices 104.”  “[0048] The server computing device 150 can output the composite video stream 610 to one or more user computing devices 104.  The user computing device(s) 104 can display the composite video stream 610, e.g., on an associated display 116, and an associated user 108 can interact with the user computing device 104 and the video chat application 400, 500, 600.”    Leske is combined with Liu to include the first live video being captured by a rear facing camera.  So the combined image will have the first human element of the first user taken from the rear facing camera of the first device integrated from Liu. )  but doesn’t expressly teach, the first user moves the first human element into a chosen position relative to the second human element in the superimposed video
However Terry teaches, a first user moves q first human element into a chosen position relative to a second human element in the superimposed video. (Terry Fig. 11 discloses in response to real-time movement by the first human element relative to the 
Leske as modified by Liu and Nam and Terry are analogous as they are from the field of image processing,
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Leske as modified by Liu and Nam to have included the first user moves the first human element into a chosen position relative to the second human element in the superimposed video as taught by Terry.
This modification would have improved the system’s flexibility by allowing the depiction of persons shaking hands, hugging or the like as suggested by Terry (see paragraph 0139).


Claim 1 is directed to a method and its steps are similar in function and scope of the elements of device claim 11 and thus claim 1 is rejected with same rationales as specified in the rejection of claim 11.

Regarding claims 2 and 12, Leske as modified by Liu, Nam and Terry teaches, 
wherein in response to real-time movement by the first human element relative to the first user device and the second human element relative to the second user device, contact is simulated between the first human element and the second human element in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Leske as modified by Liu, Nam and Terry have further included, in response to real-time movement by the first human element relative to the first user device and the second human element relative to the second user device, contact is simulated between the first human element and the second human element in the superimposed video as taught by Terry.
This modification would have improved the system’s flexibility by allowing the depiction of persons shaking hands, hugging or the like as suggested by Terry (see paragraph 0139).

Regarding claims 6 and 16, Leske as modified by Liu and Nam teaches, identifying and extracting a first non-human element from the first live video using a detection algorithm; (Leske [0012] indicates some portion of first video is a non-human element as first video image comprises a portion of background.) and
wherein the step of combining the first human element of the first user and a portion or all of the second video to create a superimposed video including the first human element of the first user captured by the rear facing camera of the first user device from the first live video and a second human element of the second user from the second video further includes: combining the first non-human element from the first Leske, [0058] and Fig. 8 step 824, “[0058]The server computing device 150 can generate a composite video stream (such as composite video stream 610) from the first overlay stream, the second overlay stream and the background video stream at 824.” First over lay stream has both a non-human element (background) and human element (portion of first user).)

Regarding claims 7 and 17, Leske as modified by Liu, Nam and Terry teaches, in response to real-time movement of the first human element in the first live video, the first human element is superimposed upon the second human element in the superimposed video such that the first human element obscures at least a portion of the second human element (see paragraph 0118). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to modified Leske as modified by Liu, Nam and Terry to have further included  in response to movement of the first human element of the first user relative to the first user device, each of the first non-human element and the first human element of the first user obscures at least a portion of the second human element of the second user in the superimposed video similar to in response to real-time movement of the first human element in the first live video, the Terry. 
This modification would have improved the system’s flexibility by allowing the depiction of persons shaking hands, hugging or the like as suggested by Terry (see paragraph 0139).

Regarding claims 8 and 18, Leske as modified by Liu, Nam and Terry teaches, wherein, in response to movement of the first human element of the first user relative to the first user device, the first human element of the first user obscures at least a portion of the second human element of the second user in the transmitted superimposed video; (see paragraph 0118). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to further modified Leske as modified by Liu, Nam and Terry to include, in response to real-time movement by the first human element in the first live video and the second human element in the second live video, the first human element is superimposed upon the second human element in the superimposed video such that the first human element obscures at least a portion of the second human element as taught by Terry. 
This modification would have improved the system’s flexibility by allowing the depiction of persons shaking hands, hugging or the like as suggested by Terry (see paragraph 0139).

Leske as modified by Liu and Nam teaches, wherein the second user views a video on the front facing screen of the second device that is a real-time combination of the some part of the first live video including the first human element of the first user taken from the rear facing camera of the first device and some part of the second live video including the second human element of the second user taken from the front facing camera of the second device. (Leske Fig. 8 step 828, and [0058] of the second user taken from the front facing camera of the second device. [0048] also displays the composite video on each user device. Leske transmits the combined video from first device and second device to the second device; Fig. 8 step 828, and “At 828, the server computing device 150 can output the composite video stream, e.g., to the first and/or second user computing devices 104.”  “[0048] The server computing device 150 can output the composite video stream 610 to one or more user computing devices 104.  The user computing device(s) 104 can display the composite video stream 610, e.g., on an associated display 116, and an associated user 108 can interact with the user computing device 104 and the video chat application 400, 500, 600.”    Leske is combined with Liu to include the first live video being captured by a rear facing camera.  So the combined image will have the first human element of the first user taken from the rear facing camera of the first device integrated from Liu. )




Leske as modified by Liu, Nam and Terry teaches, a second video is pre-recorded. (Terry [0047] provides a pre-recorded video in the combination of videos.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leske as modified by Liu, Nam and Terry to have the second video as pre-recorded.as taught by Terry for purpose of supporting additional types of videos in the augmented view.


Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3 and 13 are objected to be allowable because the combination of best available prior arts fails to expressly teach the limitation, “wherein, in response to simulated contact between the first human element of the first user and the second human element of the second user in the superimposed video, the first user device provides a haptic response.”

Claims 4 and 14 are objected to be allowable by virtue of dependency.


Response to Arguments
Applicant’s arguments, see remarks page 8, filed 12/17/2020 with respect to rejection of non-statutory double patenting  have been fully considered and are not  persuasive as proper terminal disclaimer is not filed. Terminal disclaimer filed on 12/17/2020 has been disapproved See the terminal disclaimer review decision mailed on 12/22/2020. Therefore the rejections have been maintained. 

Applicant’s arguments, see remarks page 8, filed 12/17/2020 with respect to rejection of claims 1 and 11 under 35 USC 103 have been fully considered and are   persuasive. Therefore the rejections have been withdrawn. However upon further considerations, a new ground(s) of rejection has been made under 35 U.S.C. 103 as being unpatentable over Leske et al. (U.S. Patent Application Publication No. 2016/0210998) in view of  Liu et al. ( US patent: 9269009, “Liu”) and Nam et al. (US patent publication: 20140071044, “Nam”) and Terry et al.(U.S. Patent Application Publication No. 2009/0327893, “Terry").
Conclusion
                                                                                                                                  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616